Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of assaulting another inmate, possessing a weapon and engaging in violent conduct. Contrary to petitioner’s contention, the misbehavior report, the testimony of the correction officer who authored the report and petitioner’s witness who stated that he warned petitioner, as well as petitioner’s inconsistent testimony, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Coleman v Goord, 269 AD2d 717; Matter of Bettis v Dufrain, 256 AD2d 872). Any inconsistencies in the testimonies raised credibility issues properly resolved by the Hearing Officer (see, Matter of Cobb v Selsky, 270 AD2d 747). Petitioner’s remaining contentions, including his claim that the correction officer who testified improperly questioned him during the hearing, have not been preserved for review and in any event are without merit.
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.